ORDER
PER CURIAM.
Delwin Cooper was convicted of attempted burglary in the first degree, § 569.160 and § 564.011, RSMo 2000. He was sentenced, as a prior offender, to five years in prison. The court suspended execution of Mr. Cooper’s sentence and placed him on three years’ probation. The court also ordered him to serve sixty days’ incarceration as shock time.
On appeal, Mr. Cooper claims that the trial court erred in precluding him from eliciting testimony which he alleges would show that his ex-wife’s boyfriend had motive and opportunity to commit the attempted burglary. Because this court finds that the excluded evidence was irrelevant and inadmissible, the trial court did not clearly abuse its discretion in excluding it. Since a published opinion' would have no precedential value, a memorandum has been provided to the parties.
The judgment of the 'trial court is affirmed. Rule 30.25(b).